DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over DeLay et al. [US2005/0260373, “DeLay”] in view of Mizuno et al. [WO2010/116529, machine translation provided and cited to below, “Mizuno”].
DeLay discloses a manufacturing method for a high pressure tank, comprising: preparing a liner (liner 35) that forms a space configured to seal a gas in the space, the liner including a cylinder portion in a cylindrical shape and a pair of dome portions provided at both ends of the cylinder portion in an axial direction of the cylinder portion, a cap provided on one of the dome portions (paragraph 0055, 0069; Figure 1); and forming a helical layer by helical-winding fiber bundles (fibers 15) on the liner, wherein a plurality of layers included in the helical layer include: base turnback layers (second set of fibers 30) formed by winding the fiber bundles while a base section the cap projecting outward of the liner in the axial direction is used as a winding turnback position where the fiber bundles are turned back in the axial direction; and distant turnback layers (first 
DeLay discloses a cap on one of the dome portions but fails to disclose a cap on each of the dome portions. DeLay discloses a first set of fibers (25) and appears to show gaps between the fibers (25) in Figure 1, however the specification does not explicitly disclose gaps between the fiber bundles. 
Mizuno discloses a method of manufacturing a high pressure tank.  Mizuno discloses the tank includes a liner having a cylindrical portion, dome portions on both ends of the cylindrical portion, and caps (11) on both dome portions (Figure 4; page 4). Mizuno also discloses helical layer (70H), wherein the helical layer includes multiple layers of high angle and low angle windings (page 1, 6, 7). Mizuno discloses in the helical layers optimizing the covering ratio of the outer layers to increase the efficiency of the fibers, wherein the covering ratio of the outer layer is reduced so that strength is provided without adding increased mass and thickness to the tank which results in gaps between the fibers, and Mizuno discloses a known cover ratio of 50% (page 2-3, 8-9). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of DeLay by using a tank with caps on both dome portions as taught by DeLay in order to enable connections at both ends of the tank; and to modify DeLay by decreasing the cover ratio of the outer layers creating gaps between the fibers as taught by Mizuno in order to increase the strength of the tank without adding excess mass and thickness to the tank. 
With respect to claim 2, Mizuno discloses a known cover ratio of 50% (pages 8-9). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
August 16, 2021